UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7390



GERARDO MARTINEZ; VINCENT T. MARTINEZ,

                                          Petitioners - Appellants,

          versus


STATE OF SOUTH CAROLINA JUSTICE COMMITTEE;
MICHAEL MOORE, Commissioner of South Carolina
Department of Corrections; CHARLIE CONDON, At-
torney General of the State of South Carolina,
                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-96-3739-6)


Submitted:   December 18, 1997            Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerardo Martinez, Vincent T. Martinez, Appellants Pro Se. Donald
John Zelenka, Chief Deputy Attorney General, Lauri J. Soles, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants seek to appeal the district court's order denying

relief on their petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Martinez v. State of South Carolina Justice Comm., No. CA-
96-3739-6 (D.S.C. Sept. 9, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2